             Case 4:19-cv-00599-HSG Document 23 Filed 02/26/19 Page 1 of 3



 1   Mark McKane, P.C. (SBN 230552)
     Michael P. Esser (SBN 268634)
 2   KIRKLAND & ELLIS LLP
     555 California Street
 3   San Francisco, CA 94104
     Telephone: (415) 439-1400
 4   Facsimile: (415) 439-1500
     Email: mark.mckane@kirkland.com
 5   Email: michael.esser@kirkland.com
 6   David R. Seligman (Admitted pro hac vice)
     KIRKLAND & ELLIS LLP
 7   300 North LaSalle
     Chicago, IL 60654
 8   Telephone: (312) 862-2000
     Facsimile: (312) 862-2200
 9   Email: david.seligman@kirkland.com
10   Attorneys for Intervenor-Defendant Calpine Corporation
11                                 UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13                                           OAKLAND DIVISION

14   In re                                            USDC NDCA CASE NO. 4:19-cv-00599-HSG
15   PG&E CORPORATION; PACIFIC GAS                    Adversary Proceeding No. 19-03003
     AND ELECTRIC COMPANY,
16                                                    Chapter 11 Case Nos. 19-30088 & 19-30089
                           Debtors.
17
                                                    REQUEST FOR JUDICIAL NOTICE IN
18   PG&E CORPORATION; PACIFIC GAS                  SUPPORT OF JOINT REPLY IN SUPPORT
     AND ELECTRIC COMPANY,                          OF MOTION TO WITHDRAW THE
19                                                  REFERENCE
                           Plaintiffs,
20                  vs.                             Hearing Date: May 16, 2019 at 2:00 p.m.
21   FEDERAL ENERGY REGULATORY
     COMMISSION,
22
                           Defendant.
23

24

25

26

27

28
      RJN ISO OF JOINT REPLY ISO MOTION TO                                CASE NO. 4:19-CV-00599-HSG
      WITHDRAW REFERENCE
          Case 4:19-cv-00599-HSG Document 23 Filed 02/26/19 Page 2 of 3



 1                  The Movants hereby request that the Court take judicial notice, pursuant to Rule 201
 2   of the Federal Rules of Evidence, as made applicable to the above-captioned adversary proceeding by
 3   Rule 9017 of the Federal Rules of Bankruptcy Procedure, of the following:
 4          1.      Attached hereto as Exhibit A is a true and correct copy of the Request for Rehearing
 5   of Pacific Gas & Elec. Co., Docket No. EL19-35-000 (FERC Feb. 25, 2019).
 6          2.      Attached hereto as Exhibit B is a true and correct copy of the Debtors’ Motion for
 7   Preliminary Injunction and Memorandum of Points and Authorities in Support, No. 3:19-ap-3003
 8   (Bankr. N.D. Cal. Jan. 29, 2019) [Adv. Pro. Docket No. 2].
 9          3.      Attached hereto as Exhibit C is a true and correct copy of the Debtors’ Complaint for
10   Declaratory Judgment and Preliminary and Permanent Injunctive Relief, No. 3:19-ap-3003 (Bankr.
11   N.D. Cal. Jan. 29, 2019) [Adv. Pro. Docket No. 1].
12          4.      Attached hereto as Exhibit D is a true and correct copy of Ohio Valley Energy Corp.
13   v. FirstEnergy Solutions Corp., No. 5:18-MC-00034 (N.D. Ohio. Apr. 13, 2018) [ECF No. 31].
14          5.      Attached hereto as Exhibit E is a true and correct copy of the Memorandum of Law in
15   Support of Pacific Gas & Electric Company’s Motion to Withdraw Reference as to Motion of the
16   Debtors for Entry of an Order Authorizing Debtors to Reject Certain Energy Contracts, In re Calpine
17   Corporation, et al., Case No. 05-60200 (BRL) (Bankr. S.D.N.Y. Dec. 29, 2005) [ECF No. 169].
18

19

20

21

22

23

24

25

26

27

28
      RJN ISO OF JOINT REPLY ISO MOTION TO            1                       CASE NO. 4:19-CV-00599-HSG
      WITHDRAW REFERENCE
          Case 4:19-cv-00599-HSG Document 23 Filed 02/26/19 Page 3 of 3



 1   Dated: February 26, 2019                 /s/ Mark McKane
                                             Mark McKane, P.C. (SBN 230552)
 2                                           Michael P. Esser (SBN 268634)
 3                                           KIRKLAND & ELLIS LLP
                                             555 California Street
 4                                           San Francisco, California 94104
                                             Telephone: 415-439-1400
 5                                           mark.mckane@kirkland.com
                                             michael.esser@kirkland.com
 6
                                             -and-
 7                                           David R. Seligman, P.C. (Admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
 8                                           300 North LaSalle Street
                                             Chicago, Illinois 60654
 9                                           Telephone: 312-862-2000
                                             david.seligman@kirkland.com
10
                                             Attorneys for Intervenor-Defendant Calpine Corporation
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      RJN ISO OF JOINT REPLY ISO MOTION TO             2                      CASE NO. 4:19-CV-00599-HSG
      WITHDRAW REFERENCE
